Title: To Thomas Jefferson from Richard T. Hanson, 4 May 1804
From: Hanson, Richard T.
To: Jefferson, Thomas


          
            Sir
            
                        on or before 4 May 1804
          
          The following application to your Excellency, comes from a young man, who would not have the boldness to ask the favour he solicits, had not his habits from a very early period of life, not only have qualified him for the office of Marshal for Maryland District, which he now entreats at your Excellency’s hands: but have perhaps rendered him incompetent for any other pursuit in life. Your applicant has spent the whole of his time in a Clerks office, and presumes that he has acquired such a knowledge of proceedings in and out of court, as would enable him to discharge the duties of Marshal of the district above mentioned, without experiencing any of those difficulties which frequently embarrass one whose first experience of its duties may be his introduction into office.—As to your applicants character, he begs leave to refer your Excellency to the testimony of the recommendation of the very respectable Gentlemen, who have done him the honor of soliciting in his behalf, and assures your Excellency that if he is thought worthy of succeeding Mr. Etting, no endeavors shall be wanting on his part to discharge the duties attached to the office with attention and fidelity.
          He has the honor of Subscribing himself Your Excellency’s respectful and very humble Servant
          
            Richd. T. Hanson 
          
        